TYSON, C. J.
— This appeal is from an order denying the petition of appellant for a Avrit of habeas corpus. *3Appellant was arrested upon a warrant issued by a justice of the peace upon an affidavit deposing the fact that he had threatened the life of Alva Thompson. The proceeding before the justice ivas such as is authorized by sections 7520-7540 of the Code of 1907, designated therein as “proceedings before magistrates to keep the peace.” All that is necessary to be shown by the affidavit, the foundation for the exercise of jurisdiction, is that the “person has threatened or is about to commit an offense on the person or property of another;” and when the affidavit contains the statement of either of these jurisdictional facts the warrant issued thereon and in accordance with it is not void.
The affidavit assailed in this case in substance charges a threat to kill Thompson, which clearfy involves an offense against his persoin; and, while perhaps it would not ivithstand the attack of a demurrer, it Avas sufficient to invoke the exercise of the jurisdiction of the justice issuing the Avarrant. Neither it nor the warrant was void. This is the only question that could be presented by this proceeding.
The only mode of revising the decision of the justice upon the facts is by appeal. — Section 7532, Code 1907; Ex parte Coburn, 38 Ala. 237.
Affirmed.
Andekson, Simpson, and Denson, JJ. ,concur.